Citation Nr: 1632674	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  15-04 211	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity nerve condition, secondary to diabetes mellitus. 

2.  Entitlement to service connection for an eye condition, secondary to diabetes mellitus.

3.  Entitlement to service connection for a heart condition, including ischemic heart disease, as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran appeared at a Board hearing before the undersigned Veterans Law Judge in March 2015.  

The case was before the Board in June 2015.  At that time, the Board granted service connection for diabetes mellitus and remanded the remaining issues.  The Board remanded six other claims for additional development.

While the case was in remand status, in a December 2015 rating decision, the Appeals Management Center (AMC) granted secondary service connection for erectile dysfunction and diabetic neuropathy of the bilateral lower extremities.  In June 2016, the AMC, in part, granted service connection for residuals of basal cell carcinoma (skin condition).  Thus, those three issues that were previously on appeal are no longer before the Board as the claims were granted in full.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.



FINDINGS OF FACT

1.  A bilateral upper extremity nerve condition has not been shown during the pendency of the appeal.

2.  The Veteran's current eye condition was diagnosed many years after service, was not caused by any incident of service, including Agent Orange exposure, and was not caused by or aggravated by his service-connected diabetes mellitus.

3.  The Veteran's current congestive heart failure is not considered ischemic heart disease, was diagnosed many years after service and was not caused by his active service, including Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral upper extremity nerve condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for an eye condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The Veteran submitted his claim on a VA form in June 2012.  The VA form contains standard language that satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  Pursuant to the Board's June 2015, more recent VA treatment records were requested and associated with the record.

The Veteran was also provided VA examinations in November 2015 and December 2015, and additional VA addendum opinions were submitted February 2016 and March 2016.  These examinations and opinions were in compliance with the June 2015 Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008).  The examinations and addendum opinions, taken as a whole, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.


II.  Analysis

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more. 38 C.F.R. § 3.307(a)(6)(ii). 

Bilateral Upper Extremity Nerve Condition

The Veteran contends that he suffers from an upper extremity condition as a result of exposure to Agent Orange, or in the alternative, as a result of his service-connected diabetes disability.  At the March 2015 Board hearing, the Veteran indicated he experiences numbness in his hands.

The Board notes in the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Subsequent to the June 2015 Board remand, the Veteran was afforded a VA examination in November 2015.  The examiner determined the Veteran does not have diabetic peripheral neuropathy of the upper extremities.  He indicated the Veteran does not have pain, paresthesias and/or dysesthesias, or numbness in the upper extremities.  He reported the Veteran has normal strength, reflexes, vibration and light touch sensation, as well as normal cold sensation in the upper extremities.  Thereafter, the RO requested an addendum opinion from the examiner, however, the development was only in regard to the Veteran's service-connected lower extremity nerve condition (which was diagnosed and for which service connection has been granted).

The Board acknowledges the Veteran's March 2015 Board testimony which indicated upper extremity symptoms, including numbness in his hands.  While the Board recognizes that the Veteran is competent to report the observable manifestations of his claimed disability, as a lay person he is not competent to render a diagnosis based on the manifestation of those symptoms since he does not have the requisite medical knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When dealing with complex medical symptoms with many plausible causes, such as is the case here, diagnoses must be made by individuals with medical expertise because a nerve condition, including as a residual of diabetes is not diagnosable by a lay person.

Thus, the evidence does not show that the Veteran has had an upper extremity nerve condition at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The persuasive and probative November 2015 VA examination report determined there is no current upper extremity disability to account for the Veteran's symptoms.  Further, the VA treatment records of file do not establish the existence of a current upper extremity disability, including near in time to when the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In the absence of sufficient evidence of a current disability, the preponderance of evidence is against the claim of service connection for a bilateral upper extremity nerve condition; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Eye Condition

The Veteran is claiming service connection for an eye condition, secondary to his service-connected diabetes mellitus condition, or in the alternative due to his exposure to Agent Orange.

Subsequent to the above mentioned June 2015 Board remand, the Veteran underwent a VA eye examination in December 2015.  The VA examiner noted that the Veteran's most recent eye examination in March 2013 indicated no diabetic retinopathy.  The December 2015 examiner also determined no diabetic retinopathy was present, however, she did indicate hypertensive retinopathy.  After further development by the RO in February 2016, the examiner submitted a March 2016 addendum opinion.  She again indicated the Veteran has hypertensive retinopathy, related to his high blood pressure and not his service-connected diabetes.  She additionally noted the Veteran's eye condition is not caused or aggravated by his service-connected diabetes mellitus and further, there is no medical evidence to support any eye condition caused by exposure to herbicides.  She reported hypertension is a diagnosis separate from diabetes and to date, medical literature does not provide a cause/effect relationship.

In addition, the Board notes that the VA treatment records, including from February 2013 and March 2013, show no diabetic retinopathy for the Veteran.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has an eye condition related to his service-connected diabetes mellitus.  In this regard, the Board finds persuasive and accords great probative weight to the December 2015 and March 2016 VA opinions as such were predicated on a thorough review of the record, and an examination of the Veteran.  Additionally, the opinion offered by the examiner considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that these opinions are the most probative in this matter and support that the Veteran's eye condition is not related to his service-connected diabetes mellitus.  See Wensch v. Principi, 15 Vet. App. 362 (2001).

Furthermore, as explained in the Board's June 2015 decision, exposure to Agent Orange is presumed due to the Veteran's service on and around the perimeter of Nakhon Phanom Royal Thai Air Force Base.  However, his current eye disorder is not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.309(e).

The Veteran may, nonetheless, establish service connection if the evidence shows that his current eye disorder was, in fact, caused by exposure to Agent Orange or some other incident of service. See Combee v. Brown, 34 F.3d at 1039 (Fed. Cir. 1994).  The Board notes, however, the probative medical evidence does not suggest that the Veteran's current eye disorder is related to his period of service.  The Veteran's service treatment records show no complaints of or treatment for an eye disorder.  Further, there is no medical evidence found in the record which indicates the current eye condition is related to service.  The probative evidence of record indicates that the Veteran's current eye disorder began many years after service, without relationship to service, to include any Agent Orange exposure.

Therefore, as noted above, the probative medical evidence is against a finding that the Veteran's current bilateral eye disorder was caused or worsened by his service-connected diabetes mellitus.  Further, no medical evidence in the record supports an eye condition was caused by service, to include exposure to herbicides.  Instead, the probative December 2015 and March 2016 opinions support the hypertensive retinopathy condition is related to the Veteran's high blood pressure.

Similar to the nerve condition claim, while the Veteran is competent to report problems with the eyes, diagnoses (including diabetic retinopathy) and etiologies (including relationships to Agent Orange), are medically complex and nature; thus, the medical examination and opinions are the most probative evidence in this regard.  See Layno, 6 Vet. App. at 469-70 (1994); Jandreau, 492 F.3d at 1372.  

In sum, the preponderance of the evidence is against the claim of service connection for an eye condition, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Heart Condition

The Veteran contends his current heart condition is related to exposure to Agent Orange in service.

As noted above, the Veteran's exposure to Agent Orange is presumed due to his service on and around the perimeter of Nakhon Phanom Royal Thai Air Force Base.  Therefore, subsequent to the June 2015 Board remand, a VA examination was scheduled to determine the etiology of his heart condition and whether it is an ischemic heart disease.

The Veteran was afforded a November 2015 VA examination.  The examiner diagnosed the Veteran with congestive heart failure.  Significantly, the examiner determined that the heart condition did not qualify within the generally accepted medical definition ischemic heart disease.  He noted the echocardiogram from January 2013 which indicated left ventricular ejection fraction, 50.6 percent.  The examiner further noted the heart condition was less likely than not incurred in or caused by the claimed in-service event, Agent Orange exposure, based on the fact that Agent Orange exposure is not a known etiology for congestive heart failure.  After further development by the RO, the examiner similarly noted in a February 2016 addendum opinion that the Veteran's congestive heart failure is not caused by Agent Orange exposure.

First, service connection is not warranted on a presumptive basis for diseases associated with exposure to herbicide agents.  Although the Veteran is presumed to have been exposed to such in Thailand, ischemic heart disease has not been shown.  The regulation states that ischemic heart disease includes myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease, coronary spasm, and coronary bypass surgery, and Prinzmetal's angina.  See 38 C.F.R. § 3.303(e).  The Veteran has a current heart condition, but it was determined not to be within the generally accepted medical definition of ischemic heart disease.  Therefore, the preponderance of the evidence is against service connection on this basis.


The Board has also examined the record for evidence of continuing symptoms, and finds that the evidence similarly fails to demonstrate a continuity of symptomatology for the condition since service.  The evidence reflects that the Veteran's heart condition, characterized as congestive heart failure, was diagnosed in approximately 2003, which was many years after service.  The evidence does not indicate that the heart condition manifested within a year of separation from service or that heart symptoms continued during these many years.  Therefore, service connection is not warranted under the provisions pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

To the extent that the Veteran believes that his heart condition is related to his service, the etiology of a cardiac disability is not a conclusion that a lay person can reach.  See Layno, 6 Vet. App. at 469-70 (1994); Jandreau, 492 F.3d at 1372.  The Board ultimately affords the greatest probative value to the persuasive and highly probative medical opinion obtained after the Board's remand.  Therefore, the Board finds that the nexus element of the claim has not been substantiated by the evidence.  As such, service connection on a direct basis is not warranted.

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a heart condition.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral upper extremity nerve condition is denied.

Service connection for an eye condition is denied.

Service connection for a heart condition, including ischemic heart disease, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


